On reargument, order of the County Court of Westchester County dismissing the complaint at the close of plaintiffs’ case, and the judgment entered thereon, reversed on the law and the facts and a new trial ordered, with costs to appellants to abide the event. [See 263 App. Div. 898; Id. 967.] There was proof from which a jury might find that the painting done by defendant in April, 1938, caused the casement window to stick, as a result of which plaintiff wife was injured, and that, therefore, defendant was negligent. The question of contributory negligence was also a question for the jury. The clause in the lease relieving the landlord of responsibility in case of negligence is void. (Real Prop. Law, § 234.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.